UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2022



MUHAMMED ARIF MALIK,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-636-809)


Submitted:   May 17, 2006                 Decided:   January 11, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania, for
Petitioner. Rod J. Rosenstein, United States Attorney, John W.
Sippel, Jr., Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Muhammed Arif Malik, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the decision of the

immigration judge ordering Malik’s removal to Pakistan.

          Malik first alleges that his counsel below rendered

ineffective assistance of counsel in administrative proceedings

before the immigration judge.    As Malik did not raise this issue

before the Board, he has failed to exhaust his administrative

remedies, as required by 8 U.S.C.A. § 1252(d)(1) (West 2005).

Therefore, we lack jurisdiction to review the claim.   See Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

          Next, Malik asserts that his constitutional rights to

equal protection and due process were violated.    He contends that

his prosecution by the Department of Homeland Security resulted

from his registration pursuant to the National Security Entry-Exit

Registration System (“NSEERS”), 8 U.S.C. §§ 1303, 1305 (2000), and

that a decision to prosecute based on alienage, ethnicity, or

religion violates his constitutional rights. We conclude that this

claim entitles Malik to no relief.   Cf. Ahmed v. Gonzales, 447 F.3d

433, 439-40 (5th Cir. 2006) (holding that any impact of NSEERS on

Department of Homeland Security’s decision to initiate removal

proceedings did not violate alien’s equal protection rights); Zafar

v. United States Atty. Gen., 426 F.3d 1330, 1336 (11th Cir. 2005)


                                - 2 -
(“Petitioners’ equal protection rights were not violated by being

required to be registered in the National Security Entry-Exit

Registration System . . . .”).   Further, under 8 U.S.C.A. § 1252(g)

(West 2005), courts have no jurisdiction “to hear any cause or

claim by or on behalf of any alien arising from the decision or

action by the Attorney General to commence proceedings . . . under

this chapter.”   See also Reno v. American-Arab Anti-Discrimination

Comm., 525 U.S. 471, 488 (1999) (holding that § 1252(g) deprives

federal courts of jurisdiction over claims of selective enforcement

of immigration laws).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                 - 3 -